                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                            EASTERN DIVISION

TWMAINE XAVIER FLOYD,                 )
#302 423,                             )
      Plaintiff,                      )
                                      )
      v.                              ) CIVIL ACTION NO. 3:19-CV-588-ALB
                                      )
JOHNNIE WILSON, et al.,               )
                                      )
      Defendants.                     )

                                     ORDER

      This case is before the court on a Recommendation of the Magistrate Judge

entered on August 19, 2019. (Doc. 5). There being no timely objections filed to the

Recommendation, and upon an independent review of the file, the Recommendation

is ADOPTED, and it is hereby ORDERED that:

      1. Plaintiff’s § 1983 claims against Defendant Lee County Detention Center

are DISMISSED prior to service of process under 28 U.S.C. § 1915(e)(2)(B)(i);

      2. Defendant Lee County Detention Center is TERMINATED as a party to

this complaint.

      The Clerk of the Court is DIRECTED to enter this document on the civil

docket as a final judgment as to Defendant Lee County Detention Center pursuant

to Rule 58 of the Federal Rules of Civil Procedure.
      This case is not closed and is referred to the United States Magistrate Judge

for further proceedings.

      DONE and ORDERED this 13th day of September 2019.



                                           /s/ Andrew L. Brasher
                                      ANDREW L. BRASHER
                                      UNITED STATES DISTRICT JUDGE




                                        2
